Case: 15-10157   Date Filed: 04/14/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10157
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:12-cv-01791-WMA-TMP



MICHAEL O. DEVAUGHN,

                                                           Petitioner-Appellant,

                                   versus

U.S. MARSHALS SERVICE,
SHERIFF OF JEFFERSON COUNTY JAIL,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (April 14, 2016)

Before TJOFLAT, HULL and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-10157    Date Filed: 04/14/2016   Page: 2 of 2


      Michael DeVaughn, a pro se California state prisoner, filed this action

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388, 91 S. Ct. 1999 (1971), alleging statutory violations in connection

with his arrest by the United States Marshals Service and seeking injunctive relief

to remove a federal detainer issued by the U.S. Parole Commission. The

government moved to dismiss DeVaughn’s Bivens complaint. The Magistrate

Judge’s Report and Recommendation recommended dismissing without prejudice

DeVaughn’s Bivens complaint, also construed as a 28 U.S.C. § 2241 habeas

corpus petition, because, inter alia, DeVaughn was incarcerated in California and

the federal detainer was issued in Virginia. The district court agreed and dismissed

DeVaughn’s complaint without prejudice.

      DeVaughn appeals the district court’s dismissal of his complaint. After

review, we affirm the district court’s dismissal without prejudice and find no

reversible error in the Magistrate Judge’s Report and Recommendation, which the

district court adopted.

      AFFIRMED.




                                             2